Case 1:17-cr-00101-LEK Document 638 Filed 11/12/19 Page 1 of 2   PageID #: 5470




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S “MOTION FOR
          Plaintiff,                   GOVERNMENT TO PROVIDE
                                       EVIDENCE THAT ANYONE
         v.                            WHO HAS PASSED THE
                                       BACKGROUND CHECK TO
                                       VISIT PRIVATE ATTORNEY
   ANTHONY T. WILLIAMS,                GENERAL ANTHONY
                                       WILLIAMS IS A SECURITY
          Defendant.                   RISK OR CONCERN;”
                                       DECLARATION OF COUNSEL;
                                       EXHIBIT “A;” CERTIFICATE
                                       OF SERVICE


     DEFENDANT’S “MOTION FOR GOVERNMENT TO PROVIDE
        EVIDENCE THAT ANYONE WHO HAS PASSED THE
       BACKGROUND CHECK TO VISIT PRIVATE ATTORNEY
     GENERAL ANTHONY WILLIAMS IS A SECURITY RISK OR
                       CONCERN”
Case 1:17-cr-00101-LEK Document 638 Filed 11/12/19 Page 2 of 2   PageID #: 5471




   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides DEFENDANT’S “MOTION FOR GOVERNMENT TO

   PROVIDE EVIDENCE THAT ANYONE WHO HAS PASSED

   THE BACKGROUND CHECK TO VISIT PRIVATE ATTORNEY

   GENERAL ANTHONY WILLIAMS IS A SECURITY RISK OR

   CONCERN;” Declaration of Counsel and Exhibit “A.”

      Dated: November 12, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
